Title: To James Madison from the Reverend James Madison, [ca. 2] March 1782
From: Madison, James (Reverend)
To: Madison, James


[ca. 2] March. 1782.Wm. & Mary Coll.
After so long a Silence, my Friend, where shall I begin? Like Cain, I have been a Vagabond, since August last. But have at Length returned to this Place, for little else indeed, than to be a Spectator of Misery & Ruin. Our Friend Bellini, who has withstood all the Calamities which surrounded him with a Fortitude worthy of an old Roman Descent, affords me now an Asylum to write you a few Lines: otherwise I know not that I could here scarce find a Place, even to beg you to reassume a Correspondence, which I so highly esteem, but which my Situation has hitherto rendered almost impracticable. We have spent the Winter in Botetourt, with not such Scenes as Philada. affords—and have often regretted that one of the Inconveniences of so distant a Corner was, the Interruption of some Kind of friendly Intercourse between us. But soon hope to be resettled here. As it is probable the French Army will evacuate their Hospital in the Spring.
I congratulate you with all my Heart upon the many glorious Events which America has lately experienced. But when, will this Devastation of every Thing necessary to human Felicity cease. When shall we once more enjoy the Blessings of Peace, & behold the cruel Sword beaten into the blessed Plowshare. If you can afford me any Consolation upon this Head, pray communicate it. For I am tired of war, & every Thing relative to it. I believe the most perfect Quietist, the most rational Being. You mentioned in one of your Letters formerly the name of Chastellux. I have now the Pleasure of knowing him. he has been presented with the most honourable Mark of Distinction wch. our University can confer, & promises to be very useful to it—And also to be active in having a Compensation given for our great Losses here. He seems indeed a distinguished Character.
I must leave Room for Mr. B. so that I shall only at present beg to be remembered by yourself, the Atty Mr R. & M[?]
Yr. affe. Friend
J. Madison


Carmo. Sige. Giacomo: Nonostante ch’io abbia moltissimo sofferto relativamente a ciõ che i mici Amici, ed in particolare il Sigre. Presidente, e La povera Università, io non ni sono impiccato: S’io posso rivedere, a Lei e gli altri, e L’Università nel Loro Stato primiero, io Sarò immortale certamente; per ora io sono col piu dipinto ossequio, e La Stima piu perfetta.
Suo Divosmo, Obbtmo. Serve ed Amico

C. Bellini

Dearest Mr. James: Notwithstanding the great deal which I may have suffered with regard to my friends, and in particular the President, and the poor University, I have not hanged myself: If I could see you, and the others again, and the University as it once was, I would be forever grateful; for now I am with the highest respect and esteem,
Your most devoted, obedient Servant and friend,

C. Bellini
